Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is in response to the applicant’s RCE filed on February 10, 2021. Claims 1-21 have been allowed for the reasons set forth below.

Response to Amendment
3.	Applicant’s response after the final rejection of the last Office Action is persuasive, and the final rejection is withdrawn. The amended claims are also patentably distinct from the claims of copending application #15/856,163, therefore the double patenting rejection is withdrawn.

Allowable Subject Matter
4.	Claims 1-21 are allowed over the prior art of record. The following is a statement of reasons for the indication of allowable subject matter:

5.	The closest prior art of record is Urmson et al., U.S. Patent No. US 8,965,621, in view of Yang et al., U.S. Patent Application Publication No 2018/0170392, hereinafter referred to as Urmson and Yang, respectively.

6.	Regarding independent claims 1, Urmson discloses a method implemented on a computer having at least one processor, a storage, and a communication platform for human-like vehicle 

7.	Yang teaches a vehicle kinematic model.

8.	Regarding independent claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

for each of the plurality of records generating, in accordance with a mechanical based vehicle kinematic model, a vehicle kinematic control signal needed to achieve a vehicle state consistent with the  vehicle state data corresponding to a human driving scenario recorded, and determining a discrepancy between the vehicle kinematic control signal and the vehicle control data used to control a vehicle in the corresponding human driving scenario; obtaining a human-like vehicle control model via machine learning based on discrepancies between the vehicle kinematic control signals generated based on the mechanical based vehicle kinematic model and the vehicle control data as recorded in the plurality of records, wherein the human-like vehicle control model characterizes differences between vehicle control via vehicle kinematic control signals determined based on the mechanical based vehicle kinematic model and vehicle control data used in actual human driving so that  the human-like vehicle control model is used to adjust a vehicle kinematic control signal generated based on mechanical based vehicle kinematic model  to achieve human- like vehicle control behavior.

2-7 depend from claim 1 and are therefore allowable.

10.	Regarding independent claims 8, Urmson discloses a machine readable and non-transitory medium having information stored thereon for human-like vehicle control for an autonomous vehicle, wherein the information, when read by the machine, causes the machine to perform the following: receiving recorded human driving data including a plurality of records, each of which corresponds to a human driving scenario and comprises vehicle state data, vehicle control data, and environment data.

11.	Yang teaches a vehicle kinematic model.

12.	Regarding independent claim 8, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

for each of the plurality of records generating, in accordance with a mechanical based vehicle kinematic model, a vehicle kinematic control signal needed to achieve a vehicle state consistent with the  vehicle state data corresponding to a human driving scenario recorded, and determining a discrepancy between the vehicle kinematic control signal and the vehicle control data used to control a vehicle in the corresponding human driving scenario; obtaining a human-like vehicle control model via machine learning based on discrepancies between the vehicle kinematic control signals generated based on the mechanical based vehicle kinematic model and the vehicle control data as recorded in the plurality of records, wherein the human-like vehicle control model characterizes differences between vehicle control via vehicle kinematic control signals determined based on the mechanical based vehicle kinematic model and vehicle control data used in actual human driving so that the human-like vehicle control model is used to adjust a vehicle kinematic control signal generated based on mechanical based vehicle kinematic model  to achieve human- like vehicle control behavior.

13.	Claims 9-14 depend from claim 8 and are therefore allowable.

14.	Regarding independent claims 15, Urmson discloses a system for human-like vehicle control for an autonomous vehicle, comprising: a human-like vehicle control model generator implemented by a processor and configured for receiving recorded human driving data including a plurality of records, each of which corresponds to a human driving scenario and comprises vehicle state data, vehicle control data, and environment data.

15.	Yang teaches a vehicle kinematic model.

16.	Regarding independent claim 15, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

for each of the plurality of records generating, in accordance with a mechanical based vehicle kinematic model, a vehicle kinematic control signal needed to achieve a vehicle state consistent with the4850-0919-6508.vlApplication No.: 15/845,423Page 8 vehicle state data corresponding to a human driving scenario recorded, determining a discrepancy between the vehicle kinematic control signal and the vehicle control data used to control a vehicle in the corresponding human driving scenario and obtaining a human-like vehicle control model via machine learning based on discrepancies between the vehicle kinematic control signals generated based on the mechanical based vehicle kinematic model and the vehicle control data as recorded in the plurality of records, wherein the human-like vehicle control model characterizes differences between vehicle control via vehicle kinematic control signals determined based on the mechanical based vehicle kinematic model and vehicle control data used in actual human driving so that the human-like vehicle control model is used to adjust a vehicle kinematic control signal generated based on mechanical based vehicle kinematic model  to achieve human- like vehicle control behavior.

17.	Claims 16-21 depend from claim 15 and are therefore allowable.

18.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is 



/LUIS A MARTINEZ BORRERO/Examiner, Art Unit 3665